               Case 1:17-vv-00457-UNJ Document 63 Filed 03/01/21 Page 1 of 5




              In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-457V
                                     Filed: February 4, 2021
                                         UNPUBLISHED


    JACKIE MILLS, on behalf of L.M., a                             Special Master Horner
    minor,

                         Petitioner,                               Interim Attorneys’ Fees and
    v.                                                             Costs Decision; Expert Costs;
                                                                   Reasonable Hourly Rate
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Mark T. Sadaka, Sadaka Associates LLC, Englewood, NJ, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

              DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS 1

       On December 14, 2020, petitioner moved for an award of interim attorneys’ fees
and costs in the amount of $50,195.16. (ECF No. 52.) In response, respondent
deferred to the special master regarding both the amount and appropriateness of an
award of interim attorneys’ fees and costs. (ECF No. 55.) For the reasons discussed
below, I award petitioner interim attorneys’ fees and costs in the reduced amount of
$47,691.96.

         I.     Procedural History

       On March 30, 2017, petitioner filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that her minor child, L.M.,
experienced post-vaccination symptoms later diagnosed as a systemic juvenile arthritis


1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
         Case 1:17-vv-00457-UNJ Document 63 Filed 03/01/21 Page 2 of 5




caused or significantly aggravated by L.M.’s August 25, 2015 diphtheria, acellular
pertussis (“Tdap”) vaccination. (ECF No. 1.)

      This case was originally assigned to Special Master Millman. (ECF No. 4.)
Between April 2017 and March 2018, petitioner filed a variety of medical records to
support her claim. (ECF Nos. 5, 8, 12, 21, 23.) Respondent filed his Rule 4(c) report
recommending against compensation on November 29, 2017. (ECF No. 19.)

        Petitioner filed an expert report by rheumatologist, allergist, and immunologist Dr.
M. Eric Gershwin on April 13, 2018. (ECF No. 24.) In response, respondent filed an
expert report from pediatric rheumatologist Dr. Carlos D. Rose. (ECF No. 27.) This
case was reassigned to my docket on June 4, 2019. (ECF No. 33.) I then held a Rule 5
conference and asked petitioner to submit a supplemental expert report and additional
medical records. (ECF No. 37.) Petitioner filed the additional medical records on
August 13, 2020, and a supplemental expert report from Dr. Gershwin on September
29, 2020. (ECF Nos. 43, 45.) Thereafter, the parties requested that I schedule an
entitlement hearing. On December 3, 2020, I scheduled a two-day entitlement hearing
for September 20, 2022. (ECF No. 51.)

        Petitioner filed the instant motion for interim attorneys’ fees and costs on
December 14, 2020, respondent filed his response on January 4, 2021, petitioner filed
her reply on January 7, 2021. (ECF Nos. 52, 55, 57.) Accordingly, petitioner’s motion
for interim attorneys’ fees and costs is now ripe for resolution.

   II.    An Award of Interim Attorneys’ Fees and Costs is Appropriate

        Section 15(e)(1) of the Vaccine Act allows for the special master to award
“reasonable attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Even if their
claim is unsuccessful, petitioners are entitled to an award of reasonable attorneys’ fees
and costs if the special master finds that the petition was filed in good faith and with a
reasonable basis. Avera v. Sec'y of Health & Human Servs., 515 F.3d 1343, 1352 (Fed.
Cir. 2008). Respondent did not contest petitioner’s good faith and reasonable basis for
this claim, but instead deferred to my judgment. (ECF No. 55, p. 2.)

         The Federal Circuit has concluded that interim fee awards are permissible and
appropriate under the Vaccine Act. Shaw v. Sec’y of Health & Human Servs., 609 F.3d
1372 (Fed. Cir. 2010); Avera, 515 F.3d at 1352. In Avera, the Federal Circuit held that,
“[i]nterim fees are particularly appropriate in cases where proceedings are protracted
and costly experts must be retained.” Avera, 515 F.3d at 1352. In denying an interim
fee award, the Avera court explained that “[t]he amount of fees here was not
substantial; appellants had not employed any experts; and there was only a short delay
in the award pending the appeal.” Id. In Shaw, the Federal Circuit clarified that “where
the claimant establishes that the cost of litigation has imposed an undue hardship and
there exists a good faith basis for the claim, it is proper for the special master to award
interim attorneys’ fees.” 609 F.3d at 1375. Here, petitioner’s request for interim
attorneys’ fees and costs is made after more than three years of litigation within the


                                             2
           Case 1:17-vv-00457-UNJ Document 63 Filed 03/01/21 Page 3 of 5




entitlement phase of this case and after petitioner incurred costs for providing multiple
expert reports to support her claim. Accordingly, I find that petitioner’s request for an
award for interim attorneys’ fees and costs is reasonable at this juncture.

    III.    Reasonableness of the Requested Award

            a. Attorneys’ Fees

        It is “well within the special master’s discretion” to determine the reasonableness
of fees. Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521-22 (Fed. Cir.
1993); see also Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991)
(“[T]he reviewing court must grant the special master wide latitude in determining the
reasonableness of both attorneys’ fees and costs.”). The Federal Circuit has approved
the lodestar approach to determine reasonable attorneys’ fees and costs under the
Vaccine Act. Avera, 515 F.3d at 1347. This is a two-step process. Id. at 1347-48.
First, a court determines an “initial estimate . . . by ‘multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.’” Id. (quoting
Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may make an upward
or downward departure from the initial calculation of the fee award based on specific
findings. Id. at 1348.

         A reasonable hourly rate is “the prevailing market rate defined as the rate
prevailing in the community for similar services by lawyers of reasonably comparable
skill, experience, and reputation.” Avera, 515 F.3d at 1348 (citation and quotation
omitted). The decision in McCulloch provides a further framework for consideration of
appropriate ranges for attorneys’ fees based upon the experience of the practicing
attorney. McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL
5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), motions for recons. denied, 2015
WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The Office of Special Masters has
subsequently updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015-2016, 2017, 2018, 2019 and 2020 can be accessed online. 2

        Here, petitioner is seeking $36,425.83 in interim attorneys’ fees for work
performed from 2017 through 2020. I have reviewed the billing records submitted with
petitioner’s request, and in my experience, the hourly rates for attorney time and
paralegal time are all reasonable and in accord with prior awards made by other special
masters.

       Turning next to the requested hours expended, special masters may rely on their
experience within the Vaccine Program to determine the reasonable number of hours
expended. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct. 482, 483 (1991),

2
   Each of the Fee Schedules for 2015 through 2020 can be accessed at
http://www.cofc.uscourts.gov/node/2914. The hourly rates contained within the schedules are derived
f rom the decision in McCulloch, 2015 WL 5634323. The schedules for 2017, 2018, 2019, and 2020 are
adjusted for inflation using the Producer Price Index for Offices of Lawyers (“PPI-OL”).


                                                  3
         Case 1:17-vv-00457-UNJ Document 63 Filed 03/01/21 Page 4 of 5




rev’d on other grounds and aff’d in relevant part¸ 988 F.2d 131 (Fed. Cir. 1993). Special
masters have previously reduced the fees paid to petitioners due to excessive and
duplicative billing. See Ericzon v. Sec’y of Health & Human Servs., No. 10-103V, 2016
WL 447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016) (reduced overall fee award by 10
percent due to excessive and duplicative billing); Raymo v. Sec’y of Health & Human
Servs., No. 11-654V, 2016 WL 7212323 (Fed. Cl. Spec. Mstr. Nov. 2, 2016) (reduced
overall fee award by 20 percent), mot. for rev. denied, 129 Fed. Cl. 691 (2016). Special
masters can reduce a fee request sua sponte, without providing petitioners notice and
opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl.
201, 209 (2009).

       However, after reviewing the billing records, I find that counsel did not include
any duplicative or excessive entries and further find that petitioner’s requested
attorney’s fees are reasonable and should be awarded in full.

          b. Interim Attorneys’ Costs

        Attorneys’ costs must be reasonable as well. See Perreira v. Sec’y of Health &
Human Servs., 27 Fed. Cl. 29, 34 (1992) (“The conjunction ‘and’ conjoins both
‘attorneys’ fees’ and ‘other costs’ and the word ‘reasonable’ necessarily modifies both.
Not only must any request for reimbursement of attorneys’ fees be reasonable, so also
must any request for reimbursement of costs.”). An expert retained by the petitioner in
the Vaccine Program will only be compensated at a reasonable hourly rate, and the
petitioners have the burden of demonstrating that the expert costs incurred were
reasonable. Simon v. Sec’y of Health & Human Servs., No. 05-941V, 2008 WL 623833,
at *2 (Fed. Cl. Spec. Mstr. Feb. 21, 2008). In this case, petitioner seeks $13,769.33 in
interim attorneys’ costs.

        Most of the expenses incurred were expert costs billed by Dr. Gershwin, an
experienced immunologist who is frequently employed as an expert in the Vaccine
Program. Dr. Gershwin billed petitioner at a rate of $500 per hour which is comparable
to what has been awarded for work performed by Dr. Gershwin in recent cases. See,
e.g., Lewis v. Sec'y of Health & Hum. Servs., No. 16-1604V, 2020 WL 4578584 (Fed.
Cl. Spec Mstr. July 8, 2020); Soltys v. Sec'y of Health & Hum. Servs., No. 17-401V,
2020 WL 5049411 (Fed. Cl. Spec. Mstr. June 26, 2020); Santoroski v. Sec'y of Health &
Hum. Servs., No. 15-1294V, 2019 WL 3577842 (Fed. Cl. Spec. Mstr. June 8, 2020).
Moreover, the total amount requested is reasonable for the work performed by Dr.
Gershwin in this case.

        In addition to costs incurred for retaining Dr. Gershwin, petitioner also requests
payment for a variety of costs associated with requesting, receiving, and mailing
medical records and other correspondence. However, petitioner has failed to submit
documentation to support her request for several of these costs. Specifically, there is
no documentation of $78.87 of costs incurred on April 28, 2016 for “Medical Records”;
nor is there documentation for a total of $2,503.20 of costs incurred for
“Mailing/Distribution” on August 12, 2016 ($0.47); October 14, 2015 ($0.47); April 20,


                                             4
            Case 1:17-vv-00457-UNJ Document 63 Filed 03/01/21 Page 5 of 5




2017 ($0.65); December 20, 2017 ($0.46); February 1, 2018 ($0.47); March 20, 2018
($2,500); and March 27, 2018 ($0.68). (See ECF No. 52-1, p. 20; ECF No. 52-2.)
Together, these costs result in a reduction of $2,503.20. The remaining costs are well-
documented and shall be awarded in full for a total award of $11,266.13.

    IV.      Conclusion

      In light of the above, petitioner’s motion for an award of interim attorneys’ fees
and costs is hereby GRANTED. Petitioner is awarded $47,691.96, representing
$36,425.83 in interim attorneys’ fees and $11,266.13 in interim attorneys’ costs.
Accordingly, I award a total of $47,691.96 as a lump sum in the form of a check
payable to petitioner and her counsel, Mark T. Sadaka.

          The clerk of the court shall enter judgment in accordance herewith. 3

IT IS SO ORDERED.

                                                          s/Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     5
